OFFICE          OF THE ATTORNEY      GENERAL   OF TEXAS
                                       AUSTIN




!ir.   ceorge   Ii.       aheppard
Comptrollerof Publio Aocounts
Auotiq, Texts
Dear ~Sir:’                          0plnioaNo. 0
                                     WI out of
                                          of a 3
                                         of :;‘ub
         Se rooeived your
questin our oginlon on a
r80tftt               -




                                            Publio Safety pay the traveling
                                           priated to that departzmat,of
                                     0en sent to Illlnola to roturn this

                                           non’s AnnolxtodCivil Statutes,

                       hereby oreeted a De?artmnt OS Publio
        Safsty of the Utate of Taxas, hereinaSterdesignated
        08 ‘the Depart;aent,~in whioh is vested the enforoemnt
        of the laws pcoteotin3the public!safety and providing
        for the preventionand deteotionof orlas. . . .”
Er. George H. ShopQard,page B


           Artfole 4413 (4) of aafd statute8reada a6 followe;
       -   “(1)   mo   Co.3Aasion   shall   rornulate   plane   and
    ~01IoIes for tha eniorOa!zent  of the orlminallaws and
    of the trnffio ahd safety laws OS the State, tha Dre-
    ventioz oi or5.m, the detedtloa n?lBap:>rehenslon or
    violatorsof the laws, and for tke eduoationOS the
    oltle?nsof the State In the Dromtloa or publlo
    safety and law obaervanoe.
         ". . .

            Smite Bill Ho. 427, 40th Legislature,Regular
SewIon, page 197, BEZIMbeiry the departnantalappropriation
bill, reveala that the La&slatura -de an appropriationto
the Departientof Rub110 Safety ior traveland tramportation
             Said Senate Rlll, at pages 220-229,ln efl'sot
~%%?i‘tIlat     ne~bore OS the various state depart&ants,&a
enumroted therein,may travel out of the State on State
buekess ?urQosoea.tishall reoeivethelr.travelIng     axpenaes
therein lnourrod. In OpinionNo. X-640, the Attorney oBneral*a
Departmentadvisedthe Dsprt&ent of Publio Safety and the
Comptrollerof Publio Aocounts that the trip in question
wan ior State buainclss  purpoBe8.
         It Is olsarlythe duty OS the Departmentor ?uIjllo.
%fetp to enforoethe oriainallawn ?.ndto deteotand oppre-
Send violatorsof the law. The Legislaturehas provided that
departmentwith an apprcprlatloanlth Wzloh to pny travelin;J
expenses incurred in conmotion with We           ~orformnOe of these
duties.
          \Teoonclude, thereiore,that the Departmentof Pub110
Sarety 1s authorizedto expend,ltsfunds to pay the traveling
expenses3f.a Texas Ranger lnourredIn tha aforamentlonodtrip.
                                            Yours very trUl7